PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board reversing the referee’s decision ordering SAIF to pay for claimant’s home-health care and awarding claimant an attorney fee under ORS 656.382(1). In the light of our decision in Meyers v. Darigold, Inc., 123 Or App 217, 861 P2d 352 (1993), in which we held that the Board has jurisdiction to consider medical treatment disputes if no party has requested that the Director of the Department of Insurance and Finance resolve the dispute, we reverse and remand the case to the Board for it to consider the merits of the compensability of the home-health care.
Claimant also contends that the Board erred in affirming the referee’s decision that the proper rate of reimbursement for claimant’s treatment team is a dispute concerning medical fees that is within the jurisdiction of the Director, rather than a matter concerning a claim, within the jurisdiction of the Board. We agree with the Board that the question is within the jurisdiction of the Director. ORS 656.704(3); ORS 656.248(13); see Haynes v. Weyerhaeuser Co., 75 Or App 262, 706 P2d 567, rev den 300 Or 332 (1985).
Reversed and remanded for consideration of com-pensability of home-health care; otherwise affirmed.